CARL B. JONES, Judge,
dissenting:
{1 The majority affirms the trial court's judgment which authorizes the sheriff, under writ of execution alone, to forcibly enter into Mrs. Sadeghy's private home to levy upon and seize personal property located therein. I dissent because the majority's opinion fails to address the illegality of the sheriffs actions which, in my opinion, violated Mrs. Sadeghy's Fourth Amendment protection against unreasonable searches and seizures.
1 2 The Fourth Amendment provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
[ 3 The Oklahoma Constitution Art. 2, § 30 similarly provides:
The right of the people to be secure in their persons, houses, papers, and effects against unreasonable searches or seizures shall not be violated; and no warrant shall issue but upon probable cause supported by oath or affirmation, describing as particularly as may be the place to be searched and the person or thing to be seized.
{4 The Fourth Amendment applies in the civil, as well as criminal, context. Camara v. Municipal Ct. of City and County of San *469Francisco, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967).
15 The majority decided Mrs. Sadeghy's Fourth Amendment claims are academic because Mrs. Sadeghy failed to prove her ownership of the seized property. If Mrs. Sade-ghy does not have standing to claim a Fourth Amendment violation, who does? Clearly, Sadeghy cannot assert such rights. In my opinion, Mrs. Sadeghy is the only person with standing to protest the legality of the search of her home and seizure of the personal property located therein or to demand the return of such personal property. The 10th Cireuit Court of Appeals in U.S. v. Skowronski, 827 F.2d 1414 (10th Cir., 1987) identified the person who has standing to contest a search on Fourth Amendment grounds:
Whether a person has standing to contest a search on fourth amendment grounds turns on whether the person had a legitimate expectation of privacy in the area searched, not merely in the items seized. Relevant factors in the inquiry include the "precautions customarily taken by those seeking privacy," the way a location is used, the history of the fourth amendment and society's recognition of permissible conduct in particular places as reflected by property rights.
Id. at 1418 (citations omitted). See also Hightower v. State, 1983 OK CR 162, 672 P.2d 671.
16 Although I agree with the majority that Mrs. Sadeghy failed to prove her ownership of the residence or the personal property located therein; the real issue, in my opinion, is whether Mrs. Sadeghy had a reasonable expectation of privacy in her home thus extending the protections of the Fourth Amendment to her possessory interests in the personal property located therein. Un-disputably, Mrs. Sadeghy had a reasonable expectation of privacy in her home. However, the majority determined the Fourth Amendment does not extend to Mrs. Sade-ghy's possessory interests in the personal property located within her home. This is evident by the majority's finding that Mrs. Sadeghy was not aggrieved by the seizure of the personal property because it was not hers. The majority ignores that the Fourth Amendment protection against unreasonable searches and seizures extends to possessory interests in personal property. The Supreme Court of the United States in Soldal v. Cook County, Ill., 506 U.S. 56, 113 S.Ct. 538, 121 L.Ed.2d 450 (1992), stated:
17 A "seizure" of property, ... occurs when "there is some meaningful interference with an individual's possessory interests in that property." In addition, we have emphasized that "at the very core" of the Fourth Amendment "stands the right of a man to retreat into his own home."
Id. 506 U.S. at 61, 113 S.Ct. at 543 (citations omitted).
18 Next, the majority determined it need not address whether the sheriffs action in "forcibly" entering Mrs. Sadeghy's home was wrongful because Mrs. Sadeghy only requested the return of the seized property. However, the majority should have addressed the "wrongfulness" of the forcible entry because, in my opinion, the illegality of the search of Mrs. Sadeghy's home tainted and voided the seizure under writ of execution.
. 19 My opinion is bolstered by the execution statutes, 12 O.S.1991 § 781 et seq., which do mot authorize a sheriff to forcibly enter into a private residence, under writ of execution, to levy on personal property located within the home. The execution statutes describe, in part, that executions shall be deemed the process of the court; the kinds of execution; and the property liable to be taken upon execution and sold. These statutes authorize the levy on, ie. "seizure," of Sadeghy's property under writ of execution, §§ 731-783, but did not explicitly authorize the sheriff to break into Mrs. Sadeghy's private dwelling house to search for and seize her husband's personal property. In fact, our Oklahoma Supreme Court has observed that the execution statutes provide no directions as to the manner or method of making a levy upon the property found and subjected to the levy. Farris v. Castor, 1940 OK 7, ¶ 9, 99 P.2d 900, 902.
1 10 The execution statutes are unlike the replevin statutes, 12 O.S.1991 § 1571 et. seq., *470which authorize a sheriff or other officer, in the execution of an order of delivery, to break into a building or enclosure in which certain claimed property is concealed, but only after the officer, who is executing an order of delivery, has been refused entrance into the building and delivery of the property after the sheri(f has demanded same. 12 ©.8.1991 § 1582. An order of delivery in a replevin action is issued only after the ereditor has filed a verified petition, provided notice of the action to defendant and executed an undertaking, and the court has determined the probable truth of creditor's allegations. 12 0.98.1991 § 1571.
" 11 Since the replevin statutes, which deal with the pre-trial seizure of specific personal property, provide for an order of delivery, ie. "break-in order," but the execution statutes, which deal with the post-judgment levy on non-specific property, omit such procedures, I find it doubtful the Oklahoma Legislature intended to authorize forced entry in post-judgment execution proceedings. Had the Legislature intended to authorize a sheriff to break into a private residence, under writ of execution, to make a levy on the personal property located within the home, I believe the Legislature would have required similar procedural and due process safeguards as those set forth in the replevin statutes.
€ 12 Contrary to the majority, I would hold the writ of execution did not authorize the sheriff to forcibly enter into Mrs. Sadeghy's private home to levy upon and seize her husband's personal property which was then in Mrs. Sadeghy's possession. Accordingly, I would have determined that the levy and seizure of Sadeghy's property was void and would have reversed and remanded this case.